DETAILED ACTION
Claims 1-54 were pending, claim 1 and 21 have been amended.
Claims 1-54 are pending, and are under examination on the merits.  This is a Non-Final Action.

Claim Interpretation
Claim 1 is generally directed towards a method of treating a skin disorder selected from cutaneous T-cell lymphoma, psoriasis, alopecia, lymphomatoid papulosis, parapsoriasis, Langerhans cell histiocytosis and vitiligo for a period of at least 90 and up to 240 days, the method comprising storing a pharmaceutical composition at or below 8°C; topically applying said pharmaceutical composition to a subject in need thereof for a period of at least 90 and up to 240 days, and storing the composition for up to 1 hour per day at about room temperature; and returning the composition for the remaining time of the day at or below 8°C, wherein the pharmaceutical composition comprises an effective amount of bis-(2-chloroethyl)methylamine, or a pharmaceutically acceptable salt thereof, and an excipient that is a compound of the formula HOCH2CH2OCH2CH2OR, wherein R represents (C1-C4)alkyl; and wherein the pharmaceutical composition is essentially stable for at least 90 days and up to 240 days when stored for up to 1 hour per day at about room temperature and for the remaining time of the day at or below 8°C, wherein the pharmaceutical composition is stored in a multiple-dose vial, container or tube.
Specific limitations that need interpretation/discussion:
1. “up to 1 hour per day at about room temperature,” this limitation includes taking the vial, container, or tube out of the refrigerator for as little time as is reasonable to get the required 
2. “returning the composition for the remaining time of the day at or below 8°C,” this would include using the composition for a single administration then putting the composition back in the refrigerator. Note, a refrigerator cools to around 36-46ºF/2-8ºC.
3. “wherein the pharmaceutical composition is essentially stable for at least 90 days and up to 240 days when stored for up to 1 hour per day at about room temperature and for the remaining time of the day at or below 8°C,” this recitation does not require that the composition be used for over 90 days, this recitation does not require the be stored out for 1 hour a day… this recitation is a functional descriptive limitation simply stating that if the composition was left out  for up to 1 hour per day at about room temperature and for the remaining time of the day at or below 8°C the composition would be essentially stable for at least 90 days and up to 240 days.” The problem here will be discussed in the 112(a) rejection below, as one is not sure what structural/process is required to afford the function of being “essentially stable” for the “composition.” Note, the functional language modifies the entirety of the composition and its handling, and does not modify any specific attribute or step.  Applicant defines [0076] the term "essentially stable", when referring to a pharmaceutical composition of bis-(2-chloroethyl)methylamine, means that at least about 90% of bis-(2-chloroethyl)methylamine is present in the composition (in other words less than about 10% of bis-(2-chloroethyl)methylamine has degraded) after storage at the specifically given conditions.

Claim Rejections - 35 USC § 112(a)
(Maintained)
Claims 1-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the 2 following claim recitations:
1. “wherein the pharmaceutical composition is essentially stable for at least 90 days and up to 240 days when stored for up to 1 hour per day at about room temperature and for the remaining time of the day at or below 8°C;” 
2. “wherein at least 90% of the original amount of the bis-(2-chloroethyl)methylamine, or of the pharmaceutically acceptable salt thereof, is still present in the pharmaceutical composition, if the pharmaceutical composition is stored at about room temperature for up to 1 hour per day and at 8°C or below for the remaining time of the day for a total of 90 days.”
Note, these 2 recitations are interpreted to be directed to the same limitation, with different wording.
Applicant appears to be using a “means for” type claiming without the recitation of “means”..... Applicant's claim reads as a “means for stabilizing.” Moreover, Applicant’s claims reads as “any and all means for stabilizing the composition.” 
When a claim uses the term “means” to describe a limitation, a presumption inheres that the inventor used the term to invoke § 112, ¶ 6. Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1375 (Fed. Cir. 2003). “This presumption can be rebutted when the claim, in addition to the functional language, recites structure sufficient to perform the claimed function in its entirety.” Id.
As the court set forth in LG Electronics:
" '[A] claim term that does not use 'means' will trigger the rebuttable presumption that § 112 ¶ 6 does not apply.' " Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004) (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369 (Fed. Cir. 2002)). This presumption can be rebutted "by showing that the claim element recite[s] a function without reciting sufficient structure for performing that function." Watts v. XL Sys., 232 F.3d 877, 880 (Fed. Cir. 2000) (citing Rodime PLC v. Seagate Tech., Inc., 174 F.3d 1294, 1302 (Fed. Cir. 1999)). However, the presumption "is a strong one that is not readily overcome." Lighting World, Inc., 382 F.3d at 1358.
LG Electronics, Inc. v. Bizcom Electronics, Inc., 453 F.3d 1364, 1372
(Fed. Cir. 2006).
Because the Applicant did not use “means” to recite the limitation in claims 1 and 21 the presumption is that the Applicant did not intend to invoke interpretation of under § 112, sixth paragraph. 
Applicant is reminded that 35 U.S.C. § 112, sixth paragraph, when enacted, was a statutory response to the Supreme Court’s decision in Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946).
This general prohibition against the use of “purely functional claim language” (and the more specific Halliburton rule) has not been completely eliminated. Rather, “purely functional claim language” is now permissible but only under the conditions of 35 U.S.C. § 112, sixth paragraph, i.e., if its scope is limited to the corresponding structure, material, or act disclosed in the specification and equivalents thereof. 
In the absence of such limited construction, the concerns expressed by the Court in Halliburton are still applicable to prohibit the use of “purely functional” claim language. Hence, any claim that includes purely functional claim language, and which is not subject to the limited construction under 35 U.S.C. § 112, sixth paragraph, fails to meet the requirements of 35 U.S.C. § 112, first paragraph, according to reasoning in Halliburton and thus is unpatentable.
While the particular claim language involved in the Supreme Court's Halliburton decision uses the word “means,” the issue was claiming in a purely functional manner, a practice condemned by pre-existing case law, and not any particular problem associated uniquely with the word “means” as distinguished from other purely functional words and phrases. With regard to pre-existing case law around the time of the Supreme Court's Halliburton decision, see In re Fuetterer, 319 F.2d 259, 263 (CCPA 1963), wherein the Court of Customs and Patent Appeals explained:
In the Fullam case [In re Fullam, 161 F.2d 247 (CCPA 1947)], this court stated that some claims were properly rejected as “functional in claiming merely the desired result well known to and sought after by workers skilled in the art.” Claims directed merely to a “desired result” have long been considered objectionable primarily because they cover any means which anyone may ever discover of producing the result. See, e.g., O'Reilly v. Morse, 15 How. 62; Heidbrink v. McKesson, 290 F. 665. 
When an applicant has not given notice to the public that his or her purely functional claim element is to be limited by the application of 35 U.S.C. § 112, sixth paragraph, a first USPTO concern is that the claim is indefinite under 35 U.S.C. § 112, second paragraph. A second USPTO concern is that such unlimited purely functional claiming may reasonably be construed to encompass any and all structures for performing the recited function, including those which are not what the applicant invented. Thus, it is doubly critical that the USPTO be in possession of such public notice when making a determination to grant a patent. That is, when the limitation encompasses any and all structures or acts for performing a recited function, including those which were not what the applicant had invented, the disclosure fails to provide a scope of enablement commensurate with the scope of the claim and the claim would violate the prohibition of Halliburton.
The Supreme Court’s Halliburton case remains viable for claims having purely functional claim language which is unlimited either by (1) the application of 35 U.S.C. § 112, sixth paragraph, or (2) the additional recitation of structure.
In the present case which recite this functional limitation modifying the entire composition and its method of handling, violate the rule set forth in Halliburton, because the claims are not limited by the application of 35 U.S.C. § 112, sixth paragraph, and they do not contain any additional recitation of structure. As such, these claims are unpatentable under 35 U.S.C. § 112, first paragraph, for lack of an enabling disclosure commensurate with the scope of the claims. 
Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
Response to Applicant’s Arguments: Applicant argues that the claims are being interpreted in an “overly reductive view” as the claims in the Applicant’s view provide structure in the form of the drug, and an excipient with a generic formula. The problem is that the drug and excipient is known in the art, and the only potentially novel and non-obvious portion of the claim is the stability of the compound at room temperature. As such Applicant has not described what structure provides for the functional stability. Applicant has not described how the functional stability is attained as the claim is directed to any and all possible permutations of the formulation of the drug (in any amount and form) and any amount of any one of the millions of excipients claimed (in any combination). Simply put the claimed scope and the claimed properties are not understood by the claim language or the Specification, and as such the functional property is not described. Applicant can use functional language to modify a specific structure, but in this case Applicant has used purely functional language as it modifies any and all structures possible to produce the result, not just the excipient and the drug (but the entire composition). The Applicant has used comprising language and as such the claim encompasses adding anything known or unknown to provide the stability. As such the rejection stands.

Claim Rejections - 35 USC § 103
(Maintainted)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,501,817 (“the 817 patent”) in view of US2010/0152300 (“the `300 publication”), Quatrebarbes et al. Arch Dermatol. (2005), 141(9), p1117-1120, and Prince et al. Blood (2009) 114(20), p.4337-4353, and 2013 Insert for VALCHLOR, revised 8/2013.
Amended claim 1 is drawn to a method of treating a skin disorder selected from cutaneous T-cell lymphoma, psoriasis, alopecia, lymphomatoid papulosis, parapsoriasis, Langerhans cell histiocytosis and vitiligo for a period of at least 90 and up to 240 days, the method comprising storing a pharmaceutical composition at or below 8°C; topically applying said pharmaceutical composition to a subject in need thereof for a period of at least 90 and up to 240 days and storing the composition for up to 1 hour per day at about room temperature; and returning the composition for the remaining time of the day at or below 8°C, wherein the pharmaceutical composition comprises an effective amount of bis-(2-chloroethyl)methylamine, or a pharmaceutically acceptable salt thereof, and an excipient that is a compound of the formula HOCH2CH2OCH2CH2OR, wherein R represents (C1-C4)alkyl; and wherein the pharmaceutical composition is essentially stable for at least 90 days and up to 240 days when stored for up to 1 hour per day at about room temperature and for the remaining time of the day at or below 8°C, wherein the pharmaceutical composition is stored in a multiple-dose vial, container or tube.
Amended claim 21 is drawn to a method of treating a skin disorder selected from cutaneous T-cell lymphoma, psoriasis, alopecia, lymphomatoid papulosis, parapsoriasis, Langerhans cell histiocytosis and vitiligo comprising storing a pharmaceutical composition at or below 8°C; topically applying the pharmaceutical composition to a subject in need thereof and storing the composition for up to 1 hour per day at about room temperature; and returning the composition for the remaining time of the day at or below 8°C, wherein the pharmaceutical composition comprises an effective amount of bis-(2-chloroethyl)methylamine, or a pharmaceutically acceptable salt thereof, and an excipient that is a compound of the formula HOCH2CH2OCH2CH2OR, wherein R represents (Ci-C4)alkyl; and wherein at least 90% of the original amount of the bis-(2-chloroethyl)methylamine, or of the pharmaceutically acceptable salt thereof, is still present in the pharmaceutical composition, if the pharmaceutical composition is stored at about room temperature for up to 1 hour per day and at 8°C or below for the remaining time of the day for a total of 90 days, and wherein the pharmaceutical composition is stored in a multiple-dose vial, container or tube.
The ‘817 patent teaches a method for treating a person with a skin disorder, comprising: topically applying a dispersion to the affected skin, wherein the dispersion comprises between about 0.001% and about 2.0% by weight of an alkylating agent, or pharmaceutically acceptable salts, polymorphs or solvates thereof; and between about 15% and about 60% by weight of a pharmaceutically acceptable excipient. The pharmaceutically acceptable excipient is 2-(2-ethoxyethoxy) ethanol. The alkylating agent may be MCHCl, see col. 1, lns. 44-53.   MCHCl is an abbreviation of Mechlorethamine hydrochloride 
    PNG
    media_image1.png
    99
    304
    media_image1.png
    Greyscale
 (bis-(2-chloroethyl)methylamine) hydrochloride), see col. 32, ln. 18.  The skin disorder is selected from the group consisting of psoriasis, eczema, actinic keratosis, lupus, sarcoidosis, alopecia, cutaneous T-Cell lymphoma, i.e., mycosis fungoides, lymphoreticular neoplasia, pleural and peritoneal effusions, cutaneous B-cell lymphoma, pseudolymphomas of the skin, squamous cell carcinoma, basal cell carcinoma, bronchogenic carcinoma, malignant melanoma, lymphosarcoma, chronic lymphocytic leukemia, polycythemia vera, lymphomatoid papulosis, Mucha-Habberman's disease (PLEVA), vitiligo, and combinations thereof, see col. 20, ln. 66 to col. 21, ln. 9.   The `817 patent teaches the added storing condition of the pharmaceutical composition or a dispersion might be stored in any suitable container, such as a jar, a bottle, a flask, a bag, a collapsible bag, a bladder, a syringe, a collapsible tube and a drum.”, see Col. 32, Lns. 8-17.
EXAMPLE 1 teaches a topical ointment from about 0.001 to about 2.0 parts by weight bis-(2chloroethyl)methylamine hydrochloride in a pharmaceutically acceptable vehicle or carrier, see TABLE 2 wherein Ethoxy Diglycol Reagent (HOCH2CH2OCH2CH2OCH2CH2) is at range of 15-60%; and bis-(2-chloroethyl)methylamine) hydrochloride is at range of 0.001-2.0%.   
EXAMPLE 2 teaches a topical ointment from about 0.001 to about 2.0 parts by weight bis-(2chloroethyl)methylamine hydrochloride in a pharmaceutically acceptable vehicle or carrier, see TABLE 3 wherein Ethoxy Diglycol Reagent is at range of 10-16%; and bis-(2-chloroethyl)methylamine) hydrochloride is at range of 0.001-2.0%. 
Claim 1 of the ‘817 patent teaches the topical composition used for treating said skin disorder comprising: a Nitrogen Mustard or an HX salt of the Nitrogen Mustard, wherein the Nitrogen Mustard or the HX salt of the Nitrogen Mustard is in a non-aqueous vehicle or carrier, wherein the non-aqueous vehicle or carrier comprises between about 15% and about 60% by weight of a pharmaceutically acceptable excipient, wherein the Nitrogen Mustard is represented by the structure VII  
    PNG
    media_image2.png
    72
    145
    media_image2.png
    Greyscale
, which covers  bis-(2chloroethyl)methylamine.   
Claim 2 of the 817 patent teaches the topical composition of claim 1 wherein an ingredient of the non-aqueous vehicle or carrier includes HOCH2CH2OCH2CH2OR79 , wherein R79 is selected from the group is a linear alkyl group having 1-6 carbon atoms, a branched alkyl group having 2-12 carbon atoms, or a cycloalkyl group having 3-17 carbon atoms.   
Claim 5 of the 817 patent teaches various salts of the Nitrogen Mustard.   Claim 6 teaches about 0.0001 to about 2.0 percent by weight of the Nitrogen Mustard or its HX salt;  claim 7 teaches from about 0.015 to about 0.030 percent by weight of the Nitrogen Mustard or its HX salt;  claim 8 teaches from about 0.01 to about 0.04 percent by weight of the Nitrogen Mustard or its HX salt; and claim 11 teaches the composition is applied topically to the skin there is no clinically significant systemic absorption of the topically applied Nitrogen Mustard, means there is 0% systemic toxicities. 
In terms of storage stability, the ‘817 patent teaches that MCHCl may be dispersed in 2-(2-ethoxyethoxy) ethanol across a wide range of concentrations while remaining stable for extended periods of time across a wide temperature range, even though 2-(2-ethoxyethoxy) ethanol is a primary alcohol. MCHCl remains stable when dispersed in commercial 2-(2-ethoxyethoxy) ethanol containing 0.1% w/w or more of water, which generally promotes solvolysis of this nitrogen mustard. The inclusion of stabilizing agents, such lactic acid or sodium chloride, has no significant effect on nitrogen mustard stability in the dispersion, and is not necessary for preparing a stable dispersion. Notably, MCHCl remains completely stable when dispersed in 2-(2-ethoxyethoxy) ethanol for over three months at room temperature.  That MCHCl remains stable in the presence of primary alcohols and water, and without stabilizers, preservatives or cooling, is particularly surprising, as it is known that MCHCl readily undergoes rapid solvolysis and nucleophilic substitution when in contact with many primary alcohols, water and mixtures thereof. This unexpected result, wherein MCHCl, known to be readily degraded in the presence of water and primary alcohols, and at elevated temperatures, remained stable in a 2-(2-ethoxyethoxy) ethanol dispersion for long periods of time at practical working temperatures, is neither obvious nor predictable, and underscores the novelty and utility of such a dispersion and its applications and uses. Indeed, since the pKa of 2-(2-ethoxyethoxy) ethanol and the alkoxy alcohol impurities in 2-(2-ethoxyethoxy) ethanol is lower than that of ethanol, they are theoretically even more nucleophilic than ethanol. Nevertheless, MCHCl, normally labile when exposed to such compounds, is quite stable in this dispersion. See col. 32, ln. 58 to col. 33, ln. 28.
The difference between the amended claims and the `817 patent is that the prior art does not teach the steps of storing a pharmaceutical composition at or below 8°C before using the pharmaceutical composition, and/or and storing the composition for up to 1 hour per day at about room temperature; and returning the composition for the remaining time of the day at or below 8°C.  Instead, the `817 patent teaches that the composition can be stored at room temperature, and the active ingredient MCHCI remains completely stable when dispersed in the excipient 2-(2-ethoxyethoxy) ethanol for over three months (i.e. 90 days) at room temperature.  
To cure the deficiency of the ‘817 patent, the Valchlor insert from 2013 is provided, showing proper handling of the composition. From the Valchlor insert, INDICATIONS AND USAGE, page 2: 
“VALCHLOR is an alkylating drug indicated for the topical treatment of Stage IA and IB mycosis fungoides‐type cutaneous T‐cell lymphoma in patients who have received prior skin‐directed therapy.”
From the Valchlor insert, DOSAGE AND ADMINISTRATION, page 2: 
“For Topical Dermatological Use Only
Apply a thin film of VALCHLOR gel once daily to affected areas of the skin.”
From the Valchlor insert, page 11: 
“How should I store VALCHLOR?
•	Store VALCHLOR in the refrigerator between 36°F to 46°F (2°C to 8°C).
•	Keep VALCHLOR away from food in the refrigerator.
•	With clean hands, place VALCHLOR back in the box it came in and return it to the refrigerator right after each use.
•	Talk with your pharmacist before you use VALCHLOR that has been out of the refrigerator for more than one hour a day.
•	Safely throw away VALCHLOR that is not used after 60 days. Unused VALCHLOR, empty tubes, and used disposable nitrile gloves should be safely thrown away in household trash.
•	Keep VALCHLOR and all medicines out of the reach of children.”
These handling instructions coupled with a common thermodynamic knowledge to one ordinary skilled in the art that a chemical compound like MCHCI is subject to more degradation at a higher storing temperature (e.g. room temperature) than at a lower storing temperature (e.g. at or below 8°C).  Therefore, it would have been obvious to one ordinary skilled in the art to envision the fact that if a pharmaceutical composition like MCHCI dispersed in the excipient 2-(2-ethoxyethoxy) ethanol remains completely stable for over three months (i.e. 90 days) at room temperature, the same pharmaceutical composition would have been stable under the instantly claimed storing condition (i.e. storing the composition for up to 1 hour per day at about room temperature; and returning the composition for the remaining time of the day at or below 8°C).  It is the inherited physical property of the pharmaceutical composition based on the thermodynamic theory.  Therefore, the differences of the storage steps (i.e. storing the composition at room temperature vs. storing the composition for up to 1 hour per day at about room temperature; and returning the composition for the remaining time of the day at or below 8°C)  would have been prima facie obvious.  Actually, the storage condition of the `817 patent has more advantage and unexpected than the storage condition of instant application, because storing at room temperature would not require additional cooling device for storing the composition at or below 8°C. 
Regarding claims 1-26 and 53-54, the stability of the composition is regarded as an inherited property of the composition, which is specifically taught by the `817 patent articulated supra. Regarding claim 54, claim 6 of the `817 patent teaches a pharmaceutical composition comprising the active ingredient MCHCl at about 0.0001 to about 2.0 percent by weight of the Nitrogen Mustard or its HX salt, which reads on a multiple-dose vial, container or tube because Applicants’ claim 3 teaches the active ingredient MCHCl in an amount of about 0.01% to about 0.05% by weight of the composition.

Regarding claims 27-31, TABLEs 2-7 of the `817 patent teach hydroxypropyl cellulose, butylated hydroxytoluene, isopropyl alcohol, and lactic acid are comprised in the composition.

Regarding claims 44-48, EXAMPLE 3 of the `817 patent teaches Mechlorethamine HCl (MCHCl) is readily dispersed in 2-(2-ethoxyethoxy) ethanol by deposing dry MCHCl powder into a suitable container, such as a flask, a vial or a bottle, adding 2-(2-ethoxy ethoxy) ethanol, and dispersing the MCHCl by mixing, such as by stirring, sonicating or shaking. The `300 publication teaches a method for treating a person with skin disorders comprising topically administering a stable composition comprising alkylating agents including nitrogen mustards (e.g. Mechlorethamine, or Mechlorethamine hydrogen chloride), see Abstract with specific examples of TABLEs 2-5.

The difference between instant claims 32-36 and the composition in TABLE 2 used in the method of the `817 patent is that said composition contains 0.75% weight of hydroxypropylcellulose, while the composition of instant claim 32 contains about 1% to about 3% by weight of the composition of hydroxypropylcellulose.  However, the difference is further taught in TABLE 3 of the `817 patent, which teaches a composition for the same method with 0-5% weight of hydroxypropylcellulose.  For edetate disodium dehydrate, methanol, butylated hydroxytoluene, propylene glycol (PG), and glycerin of instant claims 32-36, TABLE 2 and TABLE 3 of the `817 patent teach and suggest the ingredients and dosage.    Regarding 10% to 20% by weight of the composition isopropyl alcohol, TABLE 3 teaches a composition contains anhydrous secondary or tertiary alcohol of 1-20% by weight. Regarding about 2% to about 6% by weight of the composition lactic acid and about 0.1% to about 0.3% by weight of the composition sodium chloride, TABLE 8 of the `817 patent teaches the composition contain the stabilizing agents lactic acid and sodium chloride.  In addition, the `300 publication teaches  lactic acid (1-25% by weight) and sodium chloride (0.01-10% by weight) are used in MCHCl topical formulation for treating skin disorder, see TABLEs 4 and 5 of the `300 publication at page 20.  

The difference between the method of instant claims 37-43 and the method of the `817 patent is that the prior art is silent on the condition wherein the pharmaceutical composition is partially exposed to humidity and light during the period the pharmaceutical composition is stored at about room temperature.   However, the `300 publication teaches the composition is partially exposed to humidity and light during the period the pharmaceutical composition is stored at about room temperature, see Example 8 under “Stability of Nitrogen Mustard Ointment Batches after Storage at Room Temperature” at pages 22-23. 

The difference between the method of instant claims 49-52 and the method of the `817 patent, the prior art is silent on the skin disorder is Stage IA and IB mycosis fungoides-type cutaneous T-cell lymphoma and the subject has received prior skin-directed therapy.
However, Quatrebarbes et al. teaches applications of Mechlorethamine for treating early-stage mycosis fungoides (MF), including Stage IA and IB of mycosis fungoides.  Quatrebarbes et al. also teaches that daily applications of mechlorethamine have been considered the mainstay of MF treatment for the past 50 years.  Its efficacy in the treatment of patients with early-stage MF has been clearly demonstrated.   In terms of claims 51 and 52, wherein the subject has received prior skin-directed therapy, Prince et al. teaches a review of clinical treatment of mycosis fungoides, including initially treating early-stage MF with topical corticosteroids with good response for three years, see page 4343, left column.  Therefore, treating MF patients with topical corticosteroids would have been an obvious option for prior skin-directed therapy (e.g. topical corticosteroids) for the instantly claimed method.       
Response to Applicant’s Arguments: Applicant’s argument is based on the fact that the Insert states to discard the product after 60 days. This however is irrelevant, as just because you would discard something at 60 days to be safe doesn’t mean that the composition (which appears to be identical to the art) is unstable at 60 days. This simply could be providing a safety margin. Moreover, there are several reasons for discarding the composition at 60 days or before. The patient could be out of the drug, and be discarding the left over material. The patietn will need reevaluation of treatment, as noted in the insert at 6.1, 67% of patients discontinue using the drug before 90 days. As such the prescribing doctor would want to evaluate the patient within a shorter period of time to observe and correct the treatment. Therefore the discarding note in the Insert, doesn’t teach away from the stability. The note simply is a mechanism for safety margin, and gives the prescribing doctor a reason to evaluate the patient within an appropriate timeframe. 
Until the claim resolved the structural differences, the claims read on the prior art. As the prior art has all the same structure as instantly claimed, the only difference is the functional language in the claim. As such, to overcome the rejection Applicant needs to show description of the potentially narrower structural composition, and then claim this invention. Applicant should provide a comparison of the known composition to the claimed invention.

Conclusions
Claims 1-54 are rejected.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629